      Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x

UNITED STATES OF AMERICA,          :

          -v-                      :             MEMORANDUM DECISION

THOMAS MARMOLEJOS,                 :             99 Cr. 1048 (DC)
a/k/a THOMAS MARMOLEJAS,
               Defendant.          :

-------------------------------x

APPEARANCES:          AUDREY STRAUSS, ESQ.
                      Acting United States Attorney for the
                      Southern District of New York
                            By:    Kiersten A. Fletcher, Esq.
                                   Assistant United States Attorney
                      One Saint Andrew's Plaza
                      New York, NY 10007

                      THOMAS MARMOLEJOS
                      Defendant Pro Se
                      FCI Otisville, P.O. Box 1000
                      Otisville, NY 10963
          Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 2 of 12




CHIN, Circuit Judge

                On June 10, 2020, the Second Circuit granted defendant Thomas

Marmolejos 1 leave to file a second or successive motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C § 2255. See Dkt. No. 211. Proceeding pro se,

Marmolejos moves pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct his

sentence, arguing that (1) two of his counts of conviction -- Counts Six and Seven --

cannot stand in light of United States v. Davis, 139 S. Ct. 2319 (2019), and United States v.

Barrett, 937 F.3d 126 (2d Cir. 2019), and (2) the life sentences imposed on two of the

other counts of conviction -- Counts Two and Three -- were in excess of the maximum

authorized by law. See Dkt. No. 214, at 2, 29; Dkt. No. 221, at 2. For the reasons set

forth below, the motion is DENIED.

                                            BACKGROUND

A.      The Facts

                The facts are set forth in prior decisions of the Court, see Marmolejas v.

United States, No. 05 Civ. 10693 (DC), 2010 WL 3452386, at **1-2 (S.D.N.Y. Sept. 2, 2010);

United States v. Gomez, 644 F. Supp. 2d 362, 366-67 (S.D.N.Y. 2009), and may be

summarized as follows:



1      In prior stages of this case -- the trial, sentencing, and appeal -- defendant, defense counsel, the
Government, and the courts spelled defendant's name "Marmolejas." On November 1, 2012, defendant
moved to correct various clerical errors in his final judgment, including the spelling of his name to
"Marmolejos." I granted his motion with respect to the spelling of his name. Dkt. No. 171 at 1.


                                                      2
        Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 3 of 12




                The Reyes heroin organization was a large-scale heroin distribution

operation run by Juan Matos Reyes out of the Dominican Republic. In May 1998,

Marmolejos and two other individuals -- Jaime Gomez and Johnny Martinez -- were

hired by Andres Peralta, a member of the Reyes heroin organization, to kill Johan Pena-

Perez and Nilton Duran, two men who had allegedly stolen heroin and cash from the

organization.

                On May 25, 1998, Peralta met with Gomez, Marmolejos, Martinez, and

Robinson Reyes, another conspirator, in the Bronx. That same day, Gomez,

Marmolejos, Martinez and Reyes made their first attempt to locate Pena–Perez and

Duran, as they drove to a location in the Bronx and waited four or five hours for Pena–

Perez and Duran, but the two men did not appear.

                On May 26, 1998, Marmolejos drove the same group to the same building

in the Bronx to wait again for Pena-Perez and Duran. Eventually, Pena-Perez and

Duran exited the building and drove away in a Toyota Camry. Marmolejos followed

their vehicle, and when the Camry reached a red light, Gomez got out and fired 15 to 20

shots at the Camry with a machine gun. The Camry crashed into another car, and

Duran exited the vehicle and fled. Gomez ran after Duran. Several plainclothes New

York City Police Department officers, who were patrolling the area when they heard

gunshots, saw Gomez run into 1729 Walton Avenue. They entered the building and

encountered Gomez, who dropped his weapon and fled up the stairs upon seeing the



                                             3
        Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 4 of 12




officers. The officers found Duran bleeding on the third floor. Duran yelled, "that guy

just shot me," pointing up the stairs; the officers later found and arrested Gomez on the

roof. Pena-Perez was found dead in the Camry. Meanwhile, Marmolejos had driven

away. Later that evening, he was paid $37,000 by the organization.

             On June 4, 1998, Marmolejos was arrested in his van. Officers found a

secret compartment in the van, which contained a .38 caliber revolver, a 9-millimeter

Smith & Wesson semi-automatic pistol, a .22 caliber semi-automatic pistol, a 9-

millimeter semiautomatic pistol, numerous rounds of live ammunition, and a silencer.

B.    Prior Proceedings

      1.     Indictment, Jury Trial, and Sentencing

             On November 20, 2001, the government filed a superseding indictment

charging eight counts. See Dkt. No. 37. Count One charged the defendants with

conspiracy to commit robbery and extortion in violation of 18 U.S.C. § 1951; Count Two

charged conspiracy to commit murder-for-hire in violation of 18 U.S.C. § 1958; Count

Three charged substantive murder-for-hire in violation of 18 U.S.C. § 1958; Count Four

charged conspiracy to distribute and possess with intent to distribute one kilogram and

more of heroin in violation of 21 U.S.C. § 846; Count Five charged murder while

engaged in a major drug conspiracy in violation of 21 U.S.C. §848(e)(1)(A); Count Six

charged using and carrying firearms in relation to the narcotics offenses and crimes of

violence charged in Counts One through Five in violation of 18 U.S.C. § 924(c); Count



                                            4
           Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 5 of 12




Seven charged murder in the course of a § 924(c) violation, in violation to 18 U.S.C. §

924(j); Count Eight charged possession of a firearm with an obliterated serial number in

violation of 18 U.S.C. § 922(k).

               Marmolejos and his co-defendant Gomez pleaded not guilty, and their

trial began on January 14, 2002. On February 1, 2002, the jury convicted both

defendants on all counts. 2   The special jury form did not indicate which underlying

offenses predicated the Count Six charge, although it described Count Six as charging

using and carrying a firearm during and in relation to a crime or violence "and/or" a

narcotics trafficking crime. Dkt. No. 214 at 58. On September 19, 2002, this Court

sentenced Marmolejos principally to a term of life imprisonment on the Counts Two,

Three, and Seven, a consecutive term of 120 months on Count Six, a concurrent term of

240 months on Counts One and Four, and a concurrent term of 120 months on Count

Eight. On October 27, 2004, the Second Circuit affirmed Marmolejos' convictions.

United States v. Marmolejas, 112 F. App'x 779, 784 (2d Cir. 2004), cert. denied, Gomez v.

United States, 546 U.S. 868 (2005).

       2.      Post-Appeal Motions

               On September 15, 2006, I denied Marmolejos's motion to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C. § 2255 on the basis of ineffective assistance




       2
             I later vacated Marmolejos's conviction on Count Five on inconsistency
grounds. See United States v. Gomez, 210 F. Supp. 2d 465, 479 (S.D.N.Y. 2002).


                                              5
         Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 6 of 12




of counsel. Marmolejas v. United States, No. 05 CIV. 10693 DC, 2006 WL 2642130, at *8

(S.D.N.Y. Sept. 15, 2006). Marmolejos subsequently filed additional challenges to his

conviction and sentence, all of which were denied (except with respect to the spelling of

his name). See, e.g., United States v. Marmolejos, No. 99 Cr. 1048 (DC), 2013 WL 2003241

(S.D.N.Y. May 10, 2013); Marmolejos v. United States, No. 05 Civ. 10693 (DC), 2010 WL

3452386 (S.D.N.Y. Sept. 2, 2010); Marmolejas v. Mukasey, No. 08 Civ. 59 (KKC), 2008 WL

1776593 (E.D. Ky. 2008) (denying petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241); Marmolejas v. United States, No. 05 Civ. 10693, 2006 WL 2642130 (S.D.N.Y.

Sept. 15, 2006).

              On June 28, 2016, Marmolejos moved in the Second Circuit to file a

successive petition to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. §

2255 on the basis of the Supreme Court's decision in Johnson v. United States, 576 U.S. 591

(2015). See Dkt. No. 185. On December 18, 2018, Marmolejos moved pursuant to

Federal Rule of Civil Procedure ("Rule") 60(b)(4) for relief from my denial of his motion

to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Dkt. No. 200.

On August 13, 2019, I denied Marmolejos's Rule 60(b)(4) motion but noted that, in the

event the Second Circuit granted Marmolejos's motion to file a second or successive §

2255 motion, the order was without prejudice to any claim Marmolejos may seek to file

based on Johnson, Barrett, and United States v. Hill, 832 F.3d 135 (2d Cir. 2016). See Dkt.




                                              6
        Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 7 of 12




No. 201. On June 22, 2020, the Second Circuit granted Marmolejos' motion to file a

successive petition and remanded to this Court. See Dkt. No. 211.

       3.     The Instant Motion

              In his instant § 2255 motion, Marmolejos alleges that (1) his Count Six and

Seven convictions are unconstitutional in light of Davis and Barrett, and (2) the life

sentences imposed on his Count Two and Three convictions are in excess of the

maximum authorized by law. The government filed its opposition to the motion on

August 26, 2020. Dkt. No. 219. Marmolejos filed an "amendment" to his motion on

October 2, 2020. Dkt. No. 221.

                                      DISCUSSION

A.     Counts Six and Seven

              Marmolejos argues that his convictions for Counts Six and Seven cannot

stand in light of Davis because (1) Counts One, Two, and Three have been rendered

invalid predicates to a § 924(c) conviction, as they could only qualify as predicate

offenses under the now unconstitutional "residual" clause of § 924(c)(3)(B), and (2) it is

unclear whether the jury based the § 924(c) conviction on Counts One, Two, Three, or

Four. I am not persuaded. It is unnecessary to determine which offense served as the

predicate for the § 924(c) conviction in the jury verdict, so long as there was in fact a

valid predicate. While Marmolejos is correct that Counts One and Two are no longer

valid predicates for a § 924(c) violation, the Count Four conviction remains a valid



                                              7
         Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 8 of 12




predicate. Accordingly, Marmolejos's argument that his § 924(c) and (j) convictions

must be vacated is rejected, and I need not reach the issue of whether Count Three is a

valid predicate.

       1.     Applicable Law

              In Davis, the Supreme Court held that § 924(c)(3)(B) (the residual clause)

was unconstitutionally vague. 139 S. Ct. at 2336. Following this decision, the Second

Circuit ruled that conspiracy to commit Hobbs Act robbery was no longer a valid §

924(c) predicate, because it could not qualify as a crime of violence without the residual

clause. Barrett, 937 F.3d at 128. Courts in this district have reached the same conclusion

with regard to conspiracy under § 1958. See United States v. Pena, No. 09 CR 341 (VM),

Dkt. No. 438 at 2 (S.D.N.Y. July 6, 2020) (holding § 1958 conspiracy charge qualifies as

"crime of violence" only under residual clause of 18 U.S.C. § 924(c), and thus holding it

to be invalid predicate in light of Davis).

              Drug trafficking offenses, however, are still categorically valid predicates

for § 924(c) convictions. Williams v. United States, No. 16-CR-00256 (KMW), 2020 WL

6683075, at *2 (S.D.N.Y. July 16, 2020) ("Dimaya and Davis invalidated the residual clause

of § 924(c)’s definition of 'crime of violence' but left § 924(c)’s definition of 'drug

trafficking crime' intact"). To uphold a § 924(c) conviction predicated on drug

trafficking, the government must show a nexus between the firearm possession and

drug selling operation; in other words, possession of a firearm must be in furtherance of



                                               8
        Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 9 of 12




a drug crime. United States v. Lewter, 402 F.3d 319, 322 (2d Cir. 2005) (holding nexus

between firearms offense and drug-trafficking crime sufficient so long as "gun afforded

some advantage (actual or potential, real or contingent) relevant to the vicissitudes of

drug trafficking"); United States v. Johnson, 452 F. Supp. 3d 36, 74 (S.D.N.Y. 2019)

(finding nexus between gun possession and drug trafficking sufficient to uphold

defendant's § 924(c) conviction).

              A number of cases have arisen where crimes of violence could no longer

serve as a predicate crime for a § 924(c) conviction in light of Davis and Barrett. The

Second Circuit has held, in a different context, however, that "§ 924(c) does not require

the defendant to be convicted of (or even charged with) the predicate crime, so long as

there is legally sufficient proof that the predicate crime was, in fact, committed."

Johnson v. United States, 779 F.3d 125, 129-30 (2d Cir. 2015) (upholding § 924(c)

conviction even though conviction on predicate crime (bank robbery) was vacated, as

there was legally sufficient proof that defendant committed the predicate crime). And

specifically with respect to Hobbs Act conspiracy, the Second Circuit has upheld a §

924(c) conviction where there was an alternative predicate crime: drug trafficking. See

United States v. Dussard, 967 F.3d 149, 157 (2d Cir. 2020) (upholding § 924(c) conviction

following guilty plea to firearm possession with Hobbs Act conspiracy, even though

Davis and Barrett rendered Hobbs Act conspiracy an invalid predicate, where record




                                             9
        Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 10 of 12




made clear that defendant also possessed firearm during and in relation to a drug

trafficking crime, which could serve as a predicate).

       2.     Application

              While Marmolejos correctly argues that under Davis and Barrett, Counts

One and Two are no longer valid predicate offenses for a § 924(c) conviction, the record

is clear that there is an alternative valid predicate: Marmolejos's conviction on Count

Four for drug trafficking. Indeed, Count Six -- the § 924(c) count -- charged Marmolejos

with possessing a firearm during and in relation to a crime of violence "and/or" a

narcotics trafficking crime, Dkt. No. 214, at 58, and Count Four charge narcotics

conspiracy, Dkt. No. 214, at 57.

              The underlying facts establish a nexus between the drug trafficking

conspiracy and the gun possession: Marmolejos carried the two firearms at issue in the

commission of a murder-for-hire, for which he was hired by a heroin-trafficking

organization to kill two individuals who allegedly stole from the organization. His

possession of firearms was directly in furtherance of the trafficking conspiracy. Even if

Hobbs Act conspiracy is not a categorical crime of violence, Marmolejos's 924(c) and (j)

convictions are supported by a valid predicate: his conviction on Count Four for

narcotics trafficking. Consequently, the motion is denied in this respect.

B.     Counts Two and Three




                                            10
        Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 11 of 12




               Marmolejos contends that the life sentences imposed on Counts Two and

Three were in excess of the maximum authorized by law because there was no specific

finding by the jury that death resulted.

       1.      Applicable Law

               When an element of a crime -- such as "if death results" -- enhances the

minimum and maximum sentences to which a defendant is exposed, that element must

be submitted to the jury and found beyond a reasonable doubt. See Apprendi v. New

Jersey, 530 U.S. 466, 490 (2000). This requirement can be satisfied by a jury's

determination that death resulted in a separate conviction. See Pena v. United States, 192

F. Supp. 3d 483, 495 (S.D.N.Y. 2016). In Pena, the court rejected the defendant's claim

that he was denied effective assistance of counsel due to counsel's failure to raise the

claim that the jury must determine that death resulted for his 18 U.S.C. § 1958

conviction. Id. The court noted that "the jury did make a determination that a murder

resulted from Pena's actions . . . having convicted Pena on Counts Seven and Eight [in

violation of § 924(j)]." Id.

       2.      Application

               By convicting Marmolejos of a § 924(j) violation, the jury effectively

determined that death resulted. This factual finding establishes the "if death results"

element of 18 U.S.C. § 1958 required for imposing a life sentence. The sentence of life




                                             11
         Case 1:99-cr-01048-DC Document 241 Filed 01/15/21 Page 12 of 12




imprisonment imposed on Marmolejos' Counts Two and Three convictions was thus

not in excess of the maximum authorized by law.

                                     CONCLUSION

              For the reasons set forth above, Marmolejos has failed to show a basis for

relief under 28 U.S.C. § 2255. Accordingly, his petition for relief is denied. Because he

has not made a substantial showing of the denial of a constitutional right, I decline to

issue a certificate of appealability. See 28 U.S.C. § 2253 (1996) (as amended by the

Antiterrorism and Effective Death Penalty Act). I certify pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal taken from this order would not be taken in good faith. The

Clerk of the Court shall enter judgment accordingly and close this case.

              SO ORDERED.

Dated:        New York, New York
              January 15, 2021



                                          __s/DC__________________________
                                          DENNY CHIN
                                          United States Circuit Judge
                                          Sitting by Designation




                                            12
